Case 1:19-cv-11968-PBS Document 95 Filed 11/16/20 Page 1 of 5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
Friedrich Lu, Plaintiff )

v

Civil Action No 19-11968-PBS
)
Kevin Davis, et al, Defendants)

PLAINTIFF’S OBJECTION TO NOV 2, 2020 REPORT & RECOMMENDATION

 

Magistrate Judge Marianne B Bowler on Nov 2, 2020 filed a Report and

Recommendation, to which plaintiff Friedrich Lu objects.

3 Z

R&R again cited numerous unpublished opinion without obeying Fed Rule App 10s oO
a6 SB an
32.1; Lu has no access to Westlaw. Lu’s July 2, 2020 objection to June 18 R&R (versi@td ) - =r
93 7 wm
complained about it at Part I (1}, but Bowler J continued to flout the appellate rule. QA 2 Qe

26 6 2

25 & 9

od —_d m

R&R 16 had the first section whose heading was “Amendment as of Right under

15(a)(1).” Bowler J actually (gasp!) went back and forth, alternated between original complaint

and First Amended Complaint, as portions of both were valid. In that case, Ferdik v Bonzelet

(CA9 1992) 963 F.2d 1258, 1260 (the amended complaint contained “Joe T Bonzelet, et al” as
caption) would not come into being in the first place.'
8
(1) R&R 21 started discussing “Rule 41(b) Order.” See sectional healing there. R&R
immediately brought up four district court cases of Lu’s that succumbed under Wolf J’s order.
See id, at 23-24. Well, these, and more cases of Lu’s actually, were decided by corrupt judges

whose names (negligently missing magistrate judge Jennifer C Boal; more judges to be added to

the honor roll) Lu compiled in the complaint of Lu v Sprangue, US Dist Ct (D.Mass.) No
Case 1:19-cv-11968-PBS Document 95 Filed 11/16/20 Page 2 of 5

18-cv-12544-LEW. No matter how many cases of Lu’s fell on this sword, these do not
precedents make. See next and next.

(2) R&R 23 piled on, “In this case alone, plaintiff filed more than 15 motions and two
complaints without attaching the March 2002 order [of Wolf’s] and a certification. In Lu v
Boston College, US Dist Ct (D.Mass.) No 12-cv-10326-WGY, Lu did submit a document (a
certificate of sorts) on the day of commencement of action (Feb 17, 2012); clerk’s office did not
record it.

Why were the four cases corruptly decided? Because they cited no law (case or statute,
but for 41(b) ) at all. Indeed they are against all sorts of dogmas in common law, one is which is
to enforce an injunction (that is what Wolf’s order was about, if it ever existed), the potential
contemptor will be hauled back to the same judge in the same case where the injunction was
issued. He is not allied to engage in collateral attack. With regard to Wolf’s order, however,
everybody else (corrupt adversaries of Lu’s and judges) have been doing just that (collateral
attack) on Lu, wherease Lu is bound to remain silent of merit of Wolf’s order. That is how unfair
it is. And now, Bowler J added her own interpretation of Wolf ’s order that each filing, not just
action, of Lu’s anywhere (presumably in the United States) must comply with said order.

(3) “What spells the deathnell [sic] for plaintiff is the First Circuit’s decision affirming the
Rule 41(b) dismissal in Capital Waste [CA1 Nos 19-1758 & -2016].” R&R 24 and n 14 (“The
parties did not cite the First Circuit decision”). These are epitomes of Bowler J’s living in a
parallel universe with alternate reality. Lu will address them sequentially.

(a) “Death knell?” If it were the case, Bowler J would have dismissed the action in July

rather than four months later. What takes her so long! After all, another magistrate judge
Case 1:19-cv-11968-PBS Document 95 Filed 11/16/20 Page 3 of 5

followed suit and dismissed Lu v Carrasco, US Dist Ct (D.mass.) No 20-cv-10031-JGD days
later.
(b) It goes without saying that “parties did not cite the First Circuit decision,” in part because
the so-called decision came out about nine months after 41(b) motions in this case. And that is
not a decision, but a judgment entered according to 36. So ashamed of it and for fear of picking it
up by Westlaw and Lexis, First Circuit put a brown bag over its own head in futile disguise.
(c) The quoted judgment of First Circuit banked solely on Cintron-Lorenzo v Departamento
de Asuntos del Consumidor (CA\ 2002) 312 F.3d 522, where district court order at issue was
intrinsic, as opposed to the extrinsic order of Wolf J’s. Despite this key difference that Lu has
maintained all sling in every cases concerning Wikd;s order at both district courts and First —
Circuit, R&R 24 pontificated, “The facts in the case at bar [Lu’s case] are indistinguishable.”

The aforesaid judgment poker-faced remarked, “In this case [Capital Waste] alone, he
[Lu] disregarded the [Wolf’s] order on more than 15 occasions.” Ditto, see Part II (2) supra.

Hl

(1) R&R 26 started with the sectional heading: Service of Process on Chief Justices and
Entry of Default” in reply to Lu’s Sept 8, 2020 Declaration on Service on Judicial Defendants,
whose { 2 talked about inaccessibility to the treatise Federal Practice & Procedure during the
Covid-19 pandemic, and whose {[ 5 (Blair v City of Worcester (CA1 2008) 522 F.3d 105, 114.
(a) R&R 26 et seq talked about service on judicial defendants. At one point, at 31
specifically, R&R faulted Lu for not serving the process on chief justices’s jokes. Get real! Has
Bowler J ever disclosed publicly her home address? Will she?
(b) R&R 26 et seg spent so many pages and yet assiduously skirted around Blair. Why?

(2)
Case 1:19-cv-11968-PBS Document 95 Filed 11/16/20 Page 4 of 5

(a) Lu’s August 21, 2020 Request for Entry of Default is directed to clerk. Bowler J has not
authority to deny it (she cited none and Lu finds none). But see R&R 5, n 4 (Bowler J’s denial of
entry of default against all defendants), 6, n 6 (her denial of default against law firm whose first
appearance, without prior leave, was Docket #64), 7, n 7 (her purported authority to do so under
an unpublished opinion by Saris, J), 17, n 12 (her denial of entry of default against MBTA
defendants).

(b) “We give the Federal Rules of Civil Procedure their plain meaning.” Pavelic & LeFlore v
Marvel Entertainment Group (1989) 493 US 120, 123. Lu will separately file a cross-motion to
strike judicial defendants’ motion to dismiss filed on 13, 2020, whose content Lu will
incorporate here.

(c) Once again, in the instant R&R Bowler J failed to heed the precept embodied in Mass
Rule Civ Proc 4(f): “Failure to make proof of service does not affect the validity of the service.”
Lu said it once before , in Aug 21, 2020 Memorandum of Law in Support of Entry of Default
against all defendants at Part III (6).

(3) Moreover, R&R 17, n 12 quoted Federal Practice & Procedure § 2683 (4th ed 2020) for
‘challenges to such matters as service, venue, and sufficiency “ of the complaint, for the
proposition of “otherwise defend.” That is Fed Rule Civ Proc 12(b)(5), (3) and (e), respectively,
all of which tolls time to answer. See id, Rule (a)(4) (“serving a motion under this rule [ie, 12]
alters” time to answer). Thus Bowler J ws not warranted in n 12 to characterize MBTA
defendants’ Rule 41(b) motion as challenging on the sufficiency of the original complaint on the
basis of that it violated the March 2002 order.” Bowler J is biased.’

Plaintiff: Friedrich Lu, pro se lh lo

Date: November 16, 2020
Case 1:19-cv-11968-PBS Document 95 Filed 11/16/20 Page 5of5

Email address: chi2flu@gmail.com
Address: % St Francis House, PO Box 499, Lafayette Station, Boston, MA 02112

' Bowler J is such as a genius, that she can contrive something so convoluted and yet so

wrong, that nobody has ever thought possible.

Generations of district judge in this district appointed her term after. Are they all
dim-witted? Luckily for everyone else, Bowler J will soon retire thanks to her ripe age.
2 Lu did not read most of the cases in the R&R. But when he tried to looked up the case in
page 27, whether by quotation, case name (Johnson etc), or case report, nothing came up.

Kofi eet Yow —
a % f REY 1, ZU.

\
